Title: John Adams to Abigail Adams, 19 December 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Decr 19. 1796. Monday
          
          I have this morning yours of the 9th. Am glad you have mine from Stratford: you will receive others in Succession.
          I am not much chagrined at the disappointment of ploughing the Hill. The Spring will do. The more Seaweed is procured the better. I need not exhort you to get Wood. I am Glad Mr Bass is provided for. I wish you to expend as little as possible in Labour except for Seaweed and Sledding Stones across the Mill Pond if there should be opportunity, and for a fence against Jona. Bass.
          The general Delusion of Speculation has involved the great Chiefs. McClenichan is in Trouble his son Stewart left nothing Mr Morris Mr Nicholson Mr Wilson Mr Greenleaf Mr Barclay & many others are talked of as in Such distress as to Spread a general Consternation among the Merchants. I can never enough deplore the Delerium of plunging into Schemes of such vast magnitude and complication, living in Such Pomp and Such Expence upon Property of others—giving Charities, making feasts, Signing Subscriptions, blazing away with Furniture Equipage &c and then discovering that all this is Credit, and that Multitudes of honest People must be involved in distress in Consequence of it. I saw enough at East Chester— But I had long expected it. Where is the moral Principle?

where is the Modesty? of rolling in Luxury upon the Property of others? I fear that Dishonesty will appear as well as Distress. That large Sums in Trust, will be found misapplied. Trusts violated and prostituted. Give me Poverty give me Death rather than the Sting of remorse for violated Confidence.
          The Writers in the Chronicle, take great Pains to impute this Stagnation to the Government—But with great Injustice.— I fear it has arisen from a Defect of the Constitution, in not giving to Congress the exclusive Power of erecting and regulating Banks and limiting even their Power to a moderate sum: But I am cautious and fearful of explaining myself on this Subject.
          The Bank of Pensilvania has Spread an Alarm. I hope that all others will take Warning.
          I see that Hamilton is the Object of Chronicle wrath. But Hamilton did not establish the state Banks, and they have had their ful share in the Imprudence and the Mischief.
          Mr Bloodworth of N. Carolina Said to me this morning he could now congratulate me on the Certainty of my Election as President: But I make no Calculations, as far as I see it is still possible that Pinckney may be P.— Jefferson I think cannot. The Vermont votes are Safe enough. They are not liable to the objection apprehended.
          The Alarm which was Spread in Philadelphia & Pensilvania by Adets Note has Subsided. You will see that Congress is not intimidated. Though a Party in the H. is still too Strong. It is cruel that Mass. shd. increase this Party. Bill Lyman went all Lengths. Gen. Dearbourne & Coll Varnum Stop’d short.
          Mr A’s Letters are in high Reputation. I heard one of the Cabinet Say that Mr A’s Correspondence was the most Satisfactory of any of the Ministers abroad.— Many have read them and all admire them.
          But the Scæne which appears to have been played at the House and in the Suite of a foreign Minister at Paris is a Serious Thing— If our Ambassadors are to harbour the Destroyers of Religion and Government, where are We?
          If our Ambassadors abroad will not frown on Abuses of their Employers who will. Examples must and will be made.—
          I am, my dearest Friend, your ever affectionate
          
            J. A.
          
        